 264DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Respondent has not engaged in the unfair labor practices alleged in paragraphs7(b) to (e), and 9 of the complaint.4.Respondenthas engaged in no unfair labor practices which would warrant theissuance of a remedial order.RECOMMENDED ORDERThe complaint herein should be, and hereby is, dismissed.Texas Boot Manufacturing Company, Inc.andBoot and ShoeWorkers' Union,AFL-CIO.Case No. 26-CA-1345. June 27,1963DECISION AND ORDEROn February 26, 1963 Trial Examiner James T. Barker issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the attached Intermedi-ate Report.He also found that the Respondent had not engaged incertain other unfair labor practices and recommended dismissal ofthe complaint as to them. Thereafter, the Respondent and the Gen-eral Counsel filed exceptions to the Intermediate Report and support-ing briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and briefs, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications.The Trial Examiner found that on March 28 and 29, 1962, Presi-dent Vise read a prepared speech to employees containing the follow-ing remarks :This is the reason that I am against the Union and that TexasBoot Company is against the Union. It is simply this. I don'tbelieve that we can do business with the costs the Union willdemand.The only way the Union can enforce its demands onTexas Boot Company is by calling you out on a strike to enforceits unreasonable demands.This is the history of Unions. SoI want you to know that I am not going to close down this143 NLRB No. 17. TEXAS BOOT MANUFACTURING COMPANY, INC.265factory one day, because of a strike called by the Union.We willcontinue to operate and hire new workers.This simply meansthat when I employ new people to cross the picket line towork here at Texas Boot that strikers have lost their jobs perma-nently.I don't think it necessary for me to tell you how manyunemployed people there are in Tennessee, Wilson County andLebanon, who would like to have a job at our plant.We haveseveral hundred applications on file now.The Trial Examiner concluded that these remarks constituted a warn-ing to employees that the designation of the Union as bargaining-representative would lead inevitably to strikes and to loss of jobs andhence constituted threats of economic loss violative of Section 8 (a) (1)of the Act.We do not agree.In our view, the foregoing remarks when considered in contextdid not exceed the protection afforded by the Act. Thus, the Respond-ent did no more than tell employees that if the Union made "unreason-able demands," it would be necessary for the Union to strike toenforce these demands, in which case the Respondent could exerciseits lawful right permanently to replace the strikers and then the-strikerswould have lost their jobs.We do not believe that thisstatement, properly understood, contains a threat of reprisal againstemployees if they joined the Union.' Since the Respondent's state-ment did not exceed the bounds of free speech, in disagreement withthe Trial Examiner, we shall dismiss this allegation of the complaint.As we adopt the Trial Examiner's recommendation that the otherallegations of the complaint be dismissed, we shall dismiss the com-plaint in its entirety.[The Board dismissed the complaint.]2The Trial Examiner, in finding that by the above speech the Respondent violated-Section 8(a) (1), relied onTexas Industries,Inc., et al.,139 NLRB 365. In that case, aBoard panel(Member Leedom dissenting,Member Rodgers not participating) found thatthe respondent violated Section 8(a)(1) by the following statement to employees:There is only one way a union representative can enforce his demands upon theCompanyThis is by calling a strike.When you strike,you will lose your wagesand possibly your job.The Company Is free to hire some one to take your placewhile you are striking and when the strike is over there may not be a job for you.Chairman McCulloch,who joined in the decision inTexas Industries,considers thatcase distinguishable from the instant one for the following reasons: There,in a context ofother unfair labor practices,theRespondent indicated that union representation wasbound to lead to less continuous employment and lower pay, a matter within its con-trol.There, too,the Respondent,by indicating that it would require the union to striketo enforce its demands,regardless of their nature, implied that it would not bargain ingood faith with the union-also a matter within its control-and that a strike andresultant loss of jobs through replacement were, therefore,inevitable consequences ofunion representation.Thus, the Respondent in that case, in effect,threatened employeeswith economic injury if they selected the union. In contrast,the Respondent in the in-stant case made it clear that only if the union made"unreasonable"demands wouldthere be a strike and consequent loss of jobs. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on July 31,1962,by the Boot and Shoe Workers' Union,AFL-CIO,herein called the Union, the Regional Director for the Twenty-sixthRegion on September 20, 1962,issued a complaint against Texas Boot Manufactur-ing Company,Inc., herein referred to as Respondent,alleging violations of Section8(a)(1) of the National Labor Relations Act, herein calledthe Act.Thereafter,on October 18, 1962,said Regional Director issued an amended complaint definingwith greater specificity the conduct alleged as violative of Section 8(a)(1). In itsduly filed answer and amended answer, Respondent admitted certain allegations ofthe complaint but denied the commission of any unfair labor practices.Pursuant to notice a hearing was held beforeTrialExaminer James T. Barker atLebanon,Tennessee,on December 6 and7, 1962.All parties were represented atthe hearing and were afforded full opportunity to be heard,to introduce relevantevidence,to present oral argument,and to file briefs with me.The parties presentedoral argument and thereafter on February 4, 1963, Respondent filed a brief with me.Uponconsideration of the entire record and the brief of the Respondent, andupon my observation of the witnesses,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is and has been at all times material herein a Tennessee corporationwith an office and place of business at Lebanon, Tennessee, where it is engaged inthe manufacture and sale of cowboy boots.During the 12 months immediately pre-ceding the issuance of the complaint herein, Respondent in the course and conductof its business operations manufactured, sold, and shipped from its Lebanon,Tennessee, plant finished products valued in excess of $50,000 to points outside theState of Tennessee.Upon these admitted facts, I find that Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATIONBoot and Shoe Workers'Union,AFL-CIO,theUnion herein,isadmitted byRespondent to be a labor organization within the meaning of Section 2(5) of theAct, andI so find.In. THEUNFAIR LABOR PRACTICESThe General Counsel contends that at various specified times in March 1962,Respondent by and through its supervisor and agent, Walter Byars, kept undersurveillance the union representatives seeking to conduct an organizational campaignamong Respondent's Lebanon, Tennessee, employees, and during the same periodengaged in surveillance of the union activities of Respondent's employees whenmeeting with said union representatives.The General Counsel further contends thaton or about April 12, 1962, Respondent, by and through its supervisor and agent,Elwood Steakley, interrogated its employees at its Lebanon, Tennessee, plant con-cerning their union membership, activities, and desires.Additionally, the GeneralCounsel contends that President Harry Vise on or about March 28 and 29, 1962, inspeeches to Respondent's employees and in related discussions following saidspeeches, threatened said employees with the closing of the plant if they became orremained members of the Union or gave assistance or support to it, and threatenedthem with permanent loss of their jobs if they engaged in a strike.The Respondent denies the surveillance and interrogation allegations of the com-plaint, and, while it admits that President Vise, on or about the dates specified, spoketo groups of assembled employees, Respondent denies that his speech or accompany-ing remarks contained any threats or statements violative of the Act.A. Surveillance1. IntroductionOn or about March 13, the Union commenced an organizational campaign atRespondent's Lebanon plant. International Representative James Fowlkes was incharge of the campaign and was assisted by International Representative RichardColeman.Fowlkes and Coleman were in Lebanon in connection with the campaign TEXAS BOOT MANUFACTURING COMPANY, INC.267during the entire week that commenced Monday, March 19,and shared a room at amotel approximately 1 mile from downtown Lebanon, on Highway 231 South.Fowlkes remained in Lebanon during the week that followed, but Coleman did not.'Fowlkes and Coleman testified, in substance, that at approximately 8:30 a.m.on March 22 they observed from their motel room window an automobile containingfour or five men drive from the motel restaurant and pull up behind their respectiveparked automobiles situated in front of their motel room. It appeared to Fowlkesand Coleman that Elwood Steakley, superintendent and vice president of Respond-ent,was writing on a piece of paper while the other occupants of the automobilewere observing the rear of Coleman's automobile? Steakley denied this incidentand further testified that while he had been to the motel on previous occasions toattend business conferences and had eaten at the motel restaurant, he had neverbeen at the motel earlier than 11 a.m. Steakley impressed me by his demeanor andhis candid answers to questions as a truthful, credible witness. I credit his denialand reject the testimony of Fowlkes and Coleman.2.March 22 occurrencesa.The TrustyincidentDuring the late afternoon of March 22, soon after 5 p.m., Fowlkes and Colemanmade a call at the home of employee Lester Trusty who lived on a principal thor-oughfare in Lebanon.They drove to Trusty's home in an automobile driven byColeman.While en route to Trusty's home, they observed a 1958 two-tone Fordautomobile, with two occupants, following.Upon reaching Trusty's home, Colemanstopped in Trusty's driveway and the Ford automobile proceeded on past at approxi-mately the same speed.Trusty,who had been driving in his own automobileimmediately behind the two-tone Ford thereupon arrived athis home.One of theunion representatives asked Trusty "who [was] in [the] car behind me?"Trustyanswered, "Mr. Byars, my foreman, Walter Byars, my foreman." Byars concededthat he may have been proceeding on the highway on March 22 as alleged butdenies engaging in surveillance of any kind.I credit Trusty, both on the basis of demeanor and his essential disinterest in theoutcome of the proceeding, and in view of his testimony, partially corroboratingthat of Fowlkes and Coleman, find that on March 22 soon after the completion ofthe workday Supervisor Byars was driving his automobile along a principal publichighway behind the auto in which Fowlkes and Coleman were riding to call onTrusty.I also credit Trusty's testimony that in proceeding past his home Byarscontinued on at "about" the same rate of speed as he had been maintaining. Like-wise, I credit Trusty's version of his response to the question posed by the unionrepresentatives regarding the identity of the occupants of the passing automobile,and reject that of Fowlkes and Coleman.Fowlkes and Coleman testified that after Byars' automobile had passed Trusty'shome they left Trusty's driveway and proceeded in their automobile to follow inthe direction of the Ford driven by Byars.As they proceeded south on the high-way, they assert they observed and passed the Ford automobile being driven northon the same highway. Fowlkes and Coleman assert they then returned to Trusty'shome and talked with him for a short time. After leaving and after having traveledapproximately a mile from Trusty's home toward town, the union representativescontend they observed the same automobile on the highway proceeding in the direc-tion of Trusty's home.They identified the occupants as Byars and Sidney Hammock.3b.The housing project incidentFowlkes and Coleman testified further that at approximately 7 or 7:30 p.m.,they drove to the housing project apartment of one of Respondent's former em-ployees.Finding him not at home but expected shortly, Fowlkes and Colemanwaited in their automobile in front of the apartment building.While waiting theyobserved a 1955 "bluish-green" hardtop Oldsmobile "circling and driving around andaround the block." Fowlkes recorded the 1961 license number as 16-U-567.Uponthis observation, Fowlkes and Coleman left the housing project.1The undisputed and credited testimony of Fowlkes and ColemanThis incident is not alleged in the complain as a violation but was introduced, as Iconceive it, as background in support of alleged incidents of surveillanceSidney Hammock at times pertinent was a rank-and-file employee of Respondent. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.TheintersectionincidentWith Coleman driving, the union representatives assert they drove from thehousing projectand soonstopped at a traffic light.Whereupon Fowlkes alightedfrom the automobile and spoke to Sidney Hammock, the driver of the 1955 "bluish-.green" Oldsmobile which had stopped directly behind Coleman's automobile.Heinquired if Hammock were following him and Hammock denied that he was.Fowlkes threatened Hammock with bodily harm and Hammock suggested that theyresolve the matter at the police station.Fowlkes returned to his automobile andHammock drove off in a different direction toward town and the police station.Fowlkes testified Hammock's car like the one that had circled the block at thehousing project bore the license plate number 16-U-567.4d.Housing project revisitedAccording to the further testimony of Coleman and Fowlkes, from the stoplightthey drove around the block and returned to the apartment of the former employeewhom they had earlier sought to see.They waited in front of the apartment forapproximately 5 minutes, whereupon the same 1955 Oldsmobile driven by SidneyHammock pulled up directly behind the automobile in which the union representa-tives were waiting.The witnesses assert that Hammock was accompanied by Byars.After waiting 20 to 25 minutes and not desiring to be observed by Byars andHammock going into the home of the former employee, Fowlkes and Colemantestified they drove away.e.The Rittenberry incidentAccording to Fowlkes and Coleman they next proceeded to the home of em-ployee Jollie Rittenberry and parked in her driveway.They then observed the same1955 Oldsmobile stop down the street.Thereupon Fowlkes and Coleman pro-ceeded back through downtown Lebanon to their motel and were followed byByars and Hammock.f.Themotel incidentFowlkes and Coleman testified that they saw the 1955 Oldsmobile that had fol-lowed them proceed on past the motel. They further testified that from a vantagepoint in front of the motel they observed Byars and Hammock drive back past themotel in the direction of downtown Lebanon 5 and a few minutes later return andpark near a telephone booth in front of the motel.3.March 26 occurrencesFowlkes testified that between 7 and 8 p.m. on March 26, he drove from his motelto the home of employee Jollie Rittenberry to obtain some authorization cards.Hewas followed from his motel by the same 1955 Oldsmobile that had followedColeman and him on March 22. After conversing with Rittenberry for 30 to 45minutes, Fowlkes departed and observed the same Oldsmobile parked "down thestreet."This automobile followed Fowlkes as he drove from the Rittenberry home.4.March 27 occurrencesFowlkes further testified that at approximately 7:30 or 8 p.m. on March 27, hereturned to the home of Jollie Rittenberry to obtain some authorization cards.Ashe left her home, he again saw the same Oldsmobile automobile parked approxi-mately the same distance from the Rittenberry home as it had been parked onMarch 26, but in a different location, and "pretty near" a street light.Fowlkestestified that as he departed, he drove near the parked automobile and observed4 In view of my credibility resolution below relating to the testimony of Fowlkes andColeman and the disputeconcerningthe automobilelicense tags issuedtoHammock, Ido not find as an affirmativefact that Hammock's carborethe license tags in question.,Moreover,in those instanceswhere Fowlkes'version of this incident isat odds with thatof Hammock, I credit HammockHammock credibly explainedhis presenceat the inter-section,testifying that he had beento a service station and obtaineda pack ofcigarettesand had proceededthroughthe housingprojectgoing homewhen he stopped at the inter-sectionlight.Hammock testified that he hadnever seenFowlkesbefore and had notknown him previous to the intersectionoccurrence.5 Fowlkes estimated the distance from his observation point to the highway as 50 to 75feet. TEXAS BOOT MANUFACTURING COMPANY, INC.269Byars and Hammock in the car.He drove to the home of another employee butwas followed by Byars and Hammock in the Oldsmobile. Fowlkes drove by thehome of several employees but did not stop.According to Fowlkes, Byars andHammock continued to follow him. Fowlkes returned to his motel and Byars andHammock drove to the motel and parked near the telephone booth in front of themotel and remained there.Byars testified that on March 27 he was not in Lebanon but in McMinnville,Tennessee, attending his brother who had suffered a stroke.5.March 29 occurrencesAccording to Fowlkes' further testimony, at approximately 6.30 p.m. he lefthismotel and drove to the home of Holland, a former employee of Respondent.He was followed by Byars and Hammock in a 1958 two-tone Ford which was drivenby Byars.After leaving the Holland home, Fowlkes drove out toward the townof Watertown, on the Watertown highway, and was followed by Byars and Hammockfor a distance of from 3 to 5 miles.Byars and Hammock deny engaging in the surveillance activities specifically at-tributed to them by Fowlkes and Coleman, or any similar activity.Conclusion as to SurveillanceAlthough the testimony of Fowlkes and Coleman is mutually corroborating as tothe alleged incidents which they testify they jointly experienced, it is otherwise sup-ported by the testimony of other witnesses only with respect to some aspects of theTrusty incident which Trusty himself confirms, and elements of the intersection in-cident which Hammock corroborates.The accuracy of the testimony of Fowlkesand Coleman concerning disputed occurrences is placed in doubt in several specificinstancesTheir version of their colloquy with Trusty regarding the identity ofByars occurring at Trusty's home on March 22 is at odds with Trusty's versionwhich I have credited.The thrust of their version is to impart to Trusty a trepida-tion arising from the circumstances apparently not felt by Trusty himself, andsuggests a tendency on their part to color their testimony to lend support to theallegation of surveillance.Fowlkes impressed me as having a marked tendency tobe expansive and to tailor his testimony to meet the exigencies of the moment, firstwith respect to his shifting testimony and partial retraction concerning his participa-tion in a union organizational meeting with a Julius Durham, and secondly, by hisadamant insistence that at the time of the intersection incident on March 22 thewindow on Hammock's automobile was rolled down because it was "summertime,"or, alternately, because it was "warm."But a further fundamental doubt is createdinmy mind by the testimony of both Fowlkes and Coleman claiming recognitionof Byars or Hammock at nighttime and under circumstances rendering reliableidentification highly improbable. Illustrative of this is their claimed ability to iden-tify Byars and Hammock at night from the distance of 50 to 75 feet as they drovepast the motel on an unlighted highway; Fowlkes' identification of the same individ-uals at night by driving past their parked automobile while it was situated "prettynear" a street light; their identification of Byars and Hammock at night as theoccupants of an automobile parked bumper to bumper in back of theirs in the ap-parent absence of an artificial light or other aiding factors.6In view of the foregoing, I am convinced that Fowlkes and Coleman displayeda marked tendency to color and expand their testimony in an effort to add substanceto the allegations of the complaint.This propensity taints and renders suspect theirtestimony on disputed matters.For this reason and upon the basis of my observa-tion of both Fowlkes and Coleman as they testified, I am unable to credit theirtestimony concerning matters disputed and accordingly I reject it.Moreover, while it is of course recognized that in the absence of credible evidenceadduced by the General Counsel in support of the complaint the Respondent isunder no burden of persuasion, it is to be observed that I found Hammock to be abelievable witness whose explanation of the intersection incident both as to hispresence and the verbal exchange that transpired was plausible and convincing, andwhose denial of any surveillance activity is credited.While Byars' testimony wasOR is to be noted that Coleman stated he was able to make this identification merelyby looking through the rear view mirror.7 Because I am impelled to this conclusion, any credibility resolution would not be alteredby a showing favorable to the General Counsel that the 1961 license plates 16-11-567 hadbeen issued to Hammock and not to a William Sidney Hammond,as the official recordsof the Wilson County, Tennessee, county clerk reveals. 270DECISIONS OF NATIONALLABOR RELATIONS BOARDnot as convincing,he impressed me as a truthful witness.As between Fowlkesand Coleman on the one hand and Byars on the other, I credit Byars.In view of the foregoing credibility resolutions I conclude and find that the Gen-eral Counsel failed to adduce substantial evidence in support of the complaint's surveil-lance allegations.The only credible, corroborated evidence of record in support ofthe allegation is that relating to Byars' March 22 passage along the public highwayleading past the home of employee Trusty.Byars' mere presence on the occasion,albeit tandem to the automobile driven by the two union organizers, Fowlkes andColeman, may well have been fortuitous. In any event, in the circumstances ofthis case, the evidence adduced falls short of the substantiality essential to supporta finding favorable to the General Counsel.iAccordingly, I shall recommend thatthe complaint be dismissed insofar as it alleges surveillance by and on behalf ofthe Respondent.B. The speech of President Harry ViseOn March 28 and 29, 1962, during working hours, President Harry Vise spoketo several groups of employees ranging from 10 to 12 in number which he assembledat separate times in a hallway leading from the employee cafeteria to the mainplant building.Three or four rows of wooden chairs were provided for the em-ployees' use.On each occasion President Vise read verbatim a speech that had beenprepared in advance and which he placed in front of him on a lectern or stand.Atthe completion of the speech if questions were raised from the floor by employees,President Vise responded with answers and discussion. In groups in which no em-ployee questions were forthcoming Vise made no comments beyond those containedin his prepared speech.9The speechiiasread by Vise contained the followingparagraphs :A company to exist-to pay wages to it's [sic] employees-to buy it's [sic]raw materials-to borrow money from the banks-must operate at a profit.Our big competitor, Acme Boot Company, who is four times larger than weare, is non-union.The Union has tried several times to organize Acme andeach time the Union was beaten by a very large margin. I hope that yourealize that unless we can meet Acme's low prices we cannot get orders withthe end results that the factory cannot operate.This is the reason that I am against the Union and that Texas Boot Com-pany is against the UnionIt is simply this.I don't believe that we can dobusinesswith the costs the Union will demand. The only way the Unioncan enforce it's [sic] demands on Texas Boot Company is by calling you outon a strike to enforce it's [sic] unreasonable demands.This is the historyof Unions.So I want you to know that I am not going to close down thisfactory one day, because of a strike called by the Union.We will continueto operate and hire new workers.This simply means that when I employ newpeople to cross the picket line to work here at Texas Boot that strikers havelost their jobs permanently.I don't think it necessary for me to tell you howmany unemployed people there are in Tennessee, Wilson County and Lebanon,who would like to have a job at our plant.We have several hundred ap-plications on file now.Witnesses called by the General Counsel also testified that either during the speechor during the question and answer period that followed, President Vise warned theemployees that in the event the Union was successful in organizing the plant hewould move from Lebanon.Witnesses for the Respondent were unable to recallVise having made such a threat. President Vise denies having done so." The8 SeeKeco Industries,Inc,118 NLRB 317, 328-329;American Thread Company, 97NLRB 810, 8159 The credited testimony of President Vise10 General Counsel's Exhibit No. 2Il In the course of the hearing two letters were marked for identification as Respond-ent's Exhibits Nos 1 and 2,respectively, purporting to bear on this point and were thesubject of some limited interrogation by RespondentThey were included in the file ofexhibits received in evidence and are in the possession of the Trial Examiner It appearsfrom the record that Respondent intended to offer both documents in evidence but throughinadvertence failed to do soHad these documents been offered they would have beenrejected by the Trial Examiner on grounds of relevancy In the circumstances, on myown motion, I shall designate the documents which were marked "Respondent's ExhibitsNos. 1 and 2"as "Trial Examiner'sExhibits Nos 1 and 2"I shall formally reject themand place them in the rejected exhibit file where they will be available for scrutiny byreviewing authority. TEXAS BOOT MANUFACTURING COMPANY, INC.271employee witnesses for both the General Counsel and the Respondent were impres-sive principally for their lack of recollection concerning what actually was said byVise either during the speech or during the ensuing question and answer periodsand I do not credit or rely on their testimony. I credit President Vise's denial,however, and find that he made no such threatin haec verbaduring the speech,nor did he so threaten during the question and answer periods that followed hisspeech.Nor in my opinion are such threats reasonably inferable from the language ofthe first-quoted paragraph, above, read in conjunction with the first three sentencesof the second-quoted paragraph, above.Rather this portion of the speech readseparately or in the context of the entire speech constituted privileged expressions ofopinionforecastingthereasonablyforeseeableeconomicconsequencesofunionization.With respect to the second-quoted paragraph, above, the principal contention ofthe General Counsel is that President Vise unlawfully threatened employees withpermanent loss of their jobs in the event they should strike in support of theUnion's demands, in that he did not distinguish between the replacement rightsof economic strikers and those of unfair labor practice strikers.The Respondentcontends that the failure to draw this distinction, under the precedent of Roy E.Hanson, Jr., Mfg.,137 NLRB 251, does not remove the statement from the protec-tion of Section 8(c) of the Act.While theHansoncase is not without some persua-sive force, I make no determination of the applicability of its rationale to the instantcase, for I am of the opinion that the Board's recent decision inTexas Industries,Inc., et al.,139 NLRB 365,12 is controlling herein. InTexas Industriesthe Boardfound the following paragraphs of a letter contained threats of economic loss viola-tive of the Act:There is only one way a union representative can enforce his demands uponthe Company.This is by calling a strike.When you strike, you will loseyour wages and possibly your job.The Company is free to hire someone totake your place while you are striking and when the strike is over there maynot be a job for you.You know that under union methods we would not have been able to operatewith continuous employment for you during the past year.Good paychecksdepend upon continuous full time employment.Considering the similarity of the language of the disputed paragraph herein to thatfound proscribed by the Board inTexas Industries,I conclude and find that Re-spondent by the language of the paragraph relied upon by the General Counsel,indicated to its employees that the designation of the Union as their collective-bargaining representative would lead inevitably to strikes and loss of jobs, and bythese threats of economic loss, should the Union be selected as the collective-bargaining representative of the employees, interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed by Section 7 of the Act, in viola-tion of Section 8 (a)( I) of the Act.C. TheSteakley inquiryRespondent has had at times pertinent an employee committee which processesemployee grievances.Vice President Elwood Steakley is the management repre-sentative on the committee to whom grievances are presented.The committee meetsonce each month in the plant cafeteria. Five or ten minutes before the commence-ment of the April or May meeting,13 while Steakley and a few of the employeecommittee members were waiting the arrival of the other committee members,Steakley asked (casually, according to employee Birdie Ramsey) if "anybody hadheard anything from the Union."Birdie Ramsey answered that she "never didhear too much about it myself." Steakley "just kind of laughed and said, 'I believethey left town.' " 1413 Chairman McCulloch and Member Brown constituting the majority with MemberLeedom dissenting in pertinent part.18 Employee Birdie Ramsey,a witness for the General Counsel, recalled the incident asoccurring in April or May, whereas employee Willie Johnson, likewise called by theGeneral Counsel,placed the incident as having occurred in April14The creditedtestimonyof Birdie RamseyThe testimony of Willie Johnson is creditedas tending to corroborate the occurrence of the incident,although her recollection of theysubstance of the remarks is not relied upon as her recollection in this respect was ex-tremely vague 272DECISIONSOF NATIONALLABOR RELATIONS BOARDWith respectto the foregoingtheGeneralCounsel contendsthat Steakley'sinquiry coming at the end of a union organizational campaign and considered to-gether withRespondent's surveillanceactivitiesand President Vise's speech was"one last attemptto find out if the unionwas still organizing among its employees"and was violative of Section8(a)(1) of the Act. I do notagree.The inquirywas innocuous,casual,and passing and not reasonably susceptible of being inter-preted as interrogation into the union activities of the employees present or of theirfellow employees. I find that Steakley's inquiry did not violate the Act.In addition, Steakley credibly testified that at the beginning of one of the com-mittee meetings (his best recollection was that it occurred at the April meeting),the "union was mentioned" by "some of the employees on the committee" whosaid that the Unionwas endeavoringto organize the Respondent's employees.Steakley asked them what their complaints were that "made them want a union."I do not find this mere inquiry, devoid of threats or promises of benefit, to beviolative of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1) of the Act, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Boot and Shoe Workers' Union, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By threatening its employees with economic loss if they designated a collective-bargaining representative, the Respondent has violated Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.5.Respondent has not engaged in any alleged unfair labor practices not spe-cifically found herein.[Recommended Order omitted from publication.]Wear Ever Shower Curtain Corp.andLocal 424, Teamsters,Warehousemen, Helpers&Production WorkersLocal 98, International Ladies Garment Workers Union, AFL-CIOandLocal 424, Teamsters, Warehousemen,Helpers &ProductionWorkers.CasesNos. 2-CA-8969 and 2-CB-3564.June 27, 1963DECISION AND ORDEROn April 2, 1963, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Company had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist143 NLRB No. 34.